705 N.W.2d 351 (2005)
474 Mich. 911-15
DICKSHOTT
v.
ANGELOCCI.
No. 127104.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 127104, COA: 241722.
On order of the Court, the application for leave to appeal the June 17, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would remand this case to the Oakland Circuit Court for further proceedings.